                                          Case 4:20-cv-00820-HSG Document 46 Filed 04/16/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TATYANA EVGENIEVNA                                Case No. 20-cv-00820-HSG
                                         DREVALEVA,
                                   8                                                       ORDER DENYING MOTION FOR
                                                        Plaintiff,                         LEAVE TO PROCEED IN FORMA
                                   9                                                       PAUPERIS ON APPEAL
                                                 v.
                                  10                                                       Re: Dkt. No. 45
                                         UNITED STATES OF AMERICA, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On April 13, 2021, Plaintiff filed a motion for leave to proceed in forma pauperis on

                                  14   appeal. Dkt. No. 45. Plaintiff’s previous request to proceed in forma pauperis was denied, and

                                  15   the complaint was dismissed as frivolous. Dkt. No. 10. No different result is warranted here. See

                                  16   Dkt. No. 43 (“reemphasiz[ing] that this case is closed”). The Court finds that the appeal is

                                  17   frivolous, see 28 U.S.C. § 1915(e)(2)(B), based on the Ninth Circuit’s recent orders and mandate.

                                  18   Dkt. Nos. 37, 39, 40. Plaintiff’s motion is thus DENIED. This case remains closed.

                                  19

                                  20          IT IS SO ORDERED.

                                  21   Dated: 4/16/2021

                                  22                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
